Citation Nr: 0727216	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  05-39 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection hepatitis B.  

3.  Entitlement to service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active service from July 1956 to April 1958.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey that denied the benefits sought on appeal.  


FINDINGS OF FACT

1.  The veteran does not have current bilateral hearing loss 
disability for VA compensation purposes.

2.  There is no competent evidence of current active 
hepatitis B or residuals of any hepatitis B infection treated 
during service.  

3.  There is no competent of a nexus or link between the 
veteran's current bilateral pes planus and his period of 
active service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1131, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.385 (2006).

2.  Hepatitis B was not incurred or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).

3.  Bilateral pes planus was not incurred or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in July 2004, October 2004, January 2005 
and September 2006.  The RO also provided assistance to the 
veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c), as indicated under the facts and circumstances in 
this case.  

The Board does acknowledge that VA has a heightened duty to 
assist and to search for alternate medical records when 
service medical records (SMRs) are missing or presumed 
destroyed, as is the situation in this case.  Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005).  In this regard, 
the RO sent the appellant a NA Form 13055 (Request for 
Information Needed to Reconstruct Medical Data) and a NA Form 
13075 (Questionnaire about Military Service) pertaining to 
his missing SMRs.  However, the National Personnel Records 
Center (NPRC) and VA exhausted all methods in attempting to 
secure missing SMRs, without success.  The Board finds no 
basis for further pursuit of additional SMRs, as such efforts 
would be futile.  In any event, aside from the hepatitis B 
issue for which there is no current condition, the veteran 
does not allege treatment during service for any of the other 
disabilities on appeal.  As such, the Board believes that the 
issues on appeal can equitably resolved without the veteran's 
service medical records.

The Board notes that no VA etiological opinion has been 
obtained with respect to the veteran's claims.  With respect 
to the pes planus issue, there is no competent evidence 
showing a nexus between service and this condition.  With 
respect to the bilateral hearing loss and hepatitis B issues, 
there is no competent evidence of current conditions.  Thus, 
a remand for another examination and/or opinion is not 
necessary to decide the claims.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4).  As 
post-service medical records provide no basis to grant these 
claims, and in fact provide evidence against these claims, 
the Board finds no basis for a VA examination or medical 
opinion to be obtained.  

Therefore, the Board is satisfied that all relevant evidence 
identified by the veteran has been secured, and that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  In addition, 
the veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied and 
will proceed to the merits of the veteran's appeal.  

Service Connection Law

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303 (2006).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

To establish service connection, there must be: (1) A medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  But, in the absence of proof 
of a current disability, there can be no valid claim.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).    

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  A demonstration of continuity of 
symptomatology is an alternative method of demonstrating the 
second and/or third Caluza elements discussed above.  Savage, 
10 Vet. App. at 495-496.  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d); Combee, 34 F.3d 
at 1043.  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including other organic diseases of the nervous system, such 
as sensorineural hearing loss).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, No. 07-7029, 
slip op. at 7 (Fed. Cir. July 3, 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, No. 04-0534, slip op. at 5 (Vet. App. 
June 15, 2007).   
 
In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

1.  Hearing Loss

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The VA 
has, by regulation, defined that impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

The veteran contends that he currently has bilateral hearing 
loss due to in-service acoustic trauma from artillery.  His 
DD Form 214 confirms that the veteran served as a field 
artillery crew member in Korea.  At the BVA hearing, the 
veteran admitted that his first complaint or treatment for 
hearing loss occurred in the past couple of years, decades 
after discharge from service, providing evidence against his 
claim.  

More importantly, the threshold requirement for any service 
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  A July 
2004 VA audiology examination fails to reveal current 
bilateral hearing loss disability under the clear requirement 
of 38 C.F.R. § 3.385.  Since there is no contrary medical 
examination of record, the Board finds it is entitled to 
great probative weight and provides strong evidence against 
the claim.  It is important for the veteran to understand 
that while his hearing may not be as good as it once was, in 
order to be considered for service connection for hearing 
loss he must meet a certain level of hearing loss. Therefore, 
absent evidence of a current disability, service connection 
cannot be granted for bilateral hearing loss. Id.  

2.  Hepatitis B

With regard to hepatitis B, the veteran has alleged that he 
was hospitalized for four months during service for this 
condition from June 1957 to October 1957 (although the 
veteran has not been consistent in indicating the precise 
months of treatment).  He asserts that he experienced 
symptoms of jaundice, dark urine, and weight loss.  

The Board acknowledges that several attempts were made to 
secure the veteran's SMRs, including hospitalization records 
from Korea.  However, in October 2004, March 2005, and July 
2005, the NPRC responded that the veteran's SMRs, including 
morning reports and Surgeon General's Office (SGO) reports, 
were missing, unavailable, and presumed destroyed in the St. 
Louis fire in 1973.   

When SMRs are lost or missing, VA has a heightened obligation 
to satisfy the duty to assist.  Under such circumstances, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that VA has a heightened duty "to consider the 
applicability of the benefit of the doubt rule, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed."  
Cromer, 19 Vet. App. at 217-18 (citing Russo v. Brown, 9 Vet. 
App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  In this regard, as evidenced by the 3101 PIES 
requests, all procedures to obtain missing in-service records 
were correctly followed, and that all efforts had been 
exhausted, such that further attempts would be futile.  

In any event, the veteran is competent to relate that he was 
treated for symptoms of hepatitis B in service.  Nonetheless, 
a review of the evidence of record does not support a finding 
that the veteran has current active hepatitis B or residuals 
of any hepatitis B infection he may have been treated for 
during service.  The veteran also denies any risk factors.  
Consequently, the fact that SMRs are missing does not affect 
the veteran's hepatitis B claim.         

Specifically, the veteran underwent a VA liver examination 
with appropriate blood tests in July 2004.  The examiner 
documented hepatitis B infection in the past, but no current, 
chronic condition.  Thus, even if the Board were to assume 
that the veteran's report of hospitalization for hepatitis B 
during service is credible, it appears that any treatment was 
acute and transitory in nature, and that his hepatitis 
resolved without residual disability.  In fact, post-service, 
the veteran himself indicated during the BVA hearing and to 
the VA examiner that he has not had any further treatment or 
symptomatology of hepatitis B after his initial in-service 
treatment many decades ago.  

Absent evidence of a current disability or residuals thereof, 
service connection cannot be granted for hepatitis B.  Boyer, 
210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  Overall, the 
post-service medical evidence of record and the veteran's own 
statements weigh heavily against his claim.    

3.  Bilateral Pes Planus

With respect to pes planus, the veteran contends that he 
acquired bilateral pes planus during service as the result of 
uncomfortable military-issued boots and constant marching of 
up to 20 miles a day.  See September 2006 hearing testimony.  

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  In this regard, an August 2004 
VA foot examiner diagnosed the veteran with mild bilateral 
pes planus deformities that are controlled by orthotics.  
Based on this evidence, current bilateral pes planus is 
clearly demonstrated.  Nonetheless, a comprehensive review of 
the evidence of record does not support a finding that the 
veteran's current bilateral pes planus is related to his 
military service decades earlier.     

Despite the missing SMRs, the veteran specifically stated 
that there was no complaint, treatment, or diagnosis for pes 
planus or any foot condition during his military service, 
providing clear evidence against his claim.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. 494-97.  He does mention that 
he experienced symptoms of foot pain, and immediately after 
service, he began using Dr. Scholl's treatment.  Although he 
is competent to relate and describe his symptoms of foot 
pain, he is not, as a layperson, competent to opine that his 
foot pain was due to a medical diagnosis of pes planus during 
service.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. 
at 494.  In any event, the fact that SMRs are missing does 
not impact the veteran's claim, as he conceded there was no 
treatment for pes planus during service.          

In fact, per his own testimony, the veteran believed that he 
first visited a private podiatrist for treatment of his pes 
planus approximately seven years after discharge from 
service, although he was not certain.  The veteran did not 
submit any of these private records.  Notwithstanding the 
absence of these private records, the United States Court of 
Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).  It also follows that there is an 
insufficient basis to award service connection for pes planus 
based on chronicity in service or continuous symptoms 
thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 
494-97.            

Most importantly, the Board finds no competent evidence of a 
nexus between the veteran's current pes planus and his period 
of active service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000).  In this regard, the VA 
examiner established the existence of current pes planus, but 
did not speak to its etiology.  At the hearing, the veteran 
proffered that no physician had related any of the conditions 
on appeal to his active service.  

Accordingly, even in consideration of the heightened duty due 
to missing SMRs, the Board finds that the preponderance of 
the evidence is against service connection for all the claims 
on appeal.  38 U.S.C.A. § 5107(b)


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection hepatitis B is denied.   

Service connection for bilateral pes planus is denied. 



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


